IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Pittsburgh,                        :
                                           :
                      Appellant            :
                                           :
               v.                          : No. 1300 C.D. 2019
                                           : Argued: May 15, 2020
Fraternal Order of Police, Fort Pitt       :
Lodge No. 1                                :


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                            FILED: November 2, 2020



               City of Pittsburgh (City) appeals from the August 14, 2019 order of
the Court of Common Pleas of Allegheny County (trial court) granting the petition
to vacate an arbitration award filed by the Fraternal Order of Police, Fort Pitt
Lodge No. 1 (FOP). The Arbitrator’s award denied the FOP’s grievance and
determined that the City had the right to set eligibility requirements for promotion
to the position of lieutenant. The trial court vacated the Arbitrator’s award on the
ground that the Arbitrator exceeded her authority by modifying the parties’
Working Agreement (Agreement)1 and in applying the Policemen’s Civil Service



      1
          Reproduced Record (R.R.) at 1a-163a.
Act (Act)2 to interpret the Agreement. We conclude that the trial court exceeded
the narrow certiorari scope of review applicable to Act 1113 arbitration awards, and
we reverse.


                                Facts and Procedural History
                The City and the FOP entered an Agreement for the term January 1,
2010, through December 31, 2014. In 2014 and 2015, the parties engaged in
bargaining for a renewed term. During the negotiations, the FOP proposed to
amend Section 18D of the Agreement4 to require that promotional examinations for
all bargaining unit positions include both oral and written components and to
require 10 years of service as a prerequisite for promotion to lieutenant. R.R. at
217a-18a. The City proposed an amendment stating, “Sergeants with a minimum
of ten years of service [with the bureau] will be eligible to take the promotional
exam for lieutenant.” R.R. at 218a.
                The matter was submitted to an Act 111 interest arbitration panel,
which issued an award on July 25, 2016. The award modified Section 18D of the
Agreement by requiring oral and written examinations of candidates for promotion
and increasing the years-of-service eligibility requirement for the position of




       2
           Act of August 10, 1951, P.L. 1189, as amended, 53 P.S. §§23531-23540.

       3
           The Act of June 24, 1968, P.L. 237, 43 P.S. §§ 217.1 - 217.12, is commonly known as
Act 111.

       4
         Within the record, this provision is referenced to as “18D,” “18(D),” and “18(d). To
avoid confusion, in this opinion we refer to it throughout as “Section 18D.”



                                               2
lieutenant from 6 years to 10 years.5 Specifically, the interest arbitration award
stated:

              Section 18D of the [Agreement] shall be amended to
              require both written and oral examinations of candidates
              for promotions.      In general, the written and oral
              examination results shall be weighted on a 60% (oral)
              40% (written) basis subject to adjustments to comply
              with federal, state or local discrimination laws. Oral
              examinations shall be conducted by external,
              appropriately trained individuals who have been vetted
              by the City and the FOP. The FOP may submit an
              objection to a specific examiner by providing written
              evidence demonstrating that the individual is not
              qualified to perform oral examinations. Candidates for
              the position of Lieutenant shall have ten (10) years of
              service as a City officer as a prerequisite for eligibility
              for promotion. The City shall retain the right to
              determine the manner in which candidates are tested to
              ensure that such testing does not violate federal, state or
              local discrimination laws.
R.R. at 170a (emphasis added).
              In February 2017, the City and the FOP met to discuss
implementation of the new oral testing process established by the interest
arbitration award.     At the same time, the parties discussed the issue of rank
skipping. The City advised the FOP representatives that it would limit eligibility
for the next lieutenant’s examination to sergeants with a minimum of 10 years of
service. As reflected in correspondence between the parties, the FOP recognized
that the City’s civil service director had authority to establish eligibility

       5
         As set forth in the 2010-2014 Agreement, Section 18D previously stated, “Promotional
candidates must have completed a minimum of six (6) years of service at the time of such
examination in order to receive a length of service credit.” R.R. at 99a.



                                             3
requirements for promotions. R.R. at 204a-06a. The FOP acknowledged that it
did not object to the elimination of rank skipping, but, rather, insisted that the same
standard must be applied to eligibility for the position of commander.6 The FOP
proposed that the parties enter a memorandum of understanding (MOU) addressing
that issue. Id.
               The City responded that it had the right to establish promotional
eligibility requirements; it would limit eligibility for the lieutenant’s examination
to sergeants; and it would not execute an MOU on this topic. R.R. at 206a. The
FOP notified the City that it would file a grievance if the same standard was not
applied for every rank within the bureau. R.R. at 201a-08a.
               On March 6, 2017, the FOP filed a grievance challenging the City’s
position with respect to promotional examinations. R.R. at 214a. The City denied
the grievance through Step I and Step II of the grievance procedure. The FOP
demanded arbitration, and a hearing was held on June 11, 2017. The issue before
the Arbitrator was whether the City was contractually permitted to modify the
eligibility requirements for the police lieutenant examination by limiting eligibility
to officers who have attained the rank of sergeant. R.R. at 233a.
               The FOP argued that the Agreement incorporates the Act by reference
and that the Act does not prohibit promotions to be made by skipping rank. The
FOP noted that the promotional examination process is an express term of the
parties’ Agreement and observed that when the parties proposed changes to
Section 18D of the Agreement, the City did not object or assert that the issue of
promotional eligibility involves a managerial right. Furthermore, according to the


      6
          The position of commander is outside the bargaining unit.



                                                4
FOP, the City waived any managerial right to set promotional criteria when it
engaged in bargaining.7
              The FOP emphasized that the interest arbitration award did not adopt
the City’s proposal to limit eligibility for the lieutenant’s examination to sergeants
with 10 years of service. Finally, the FOP offered uncontradicted testimony to
show that, as a matter of past practice, police officers had been allowed to sit for
the lieutenant’s exam.
              In response, the City asserted that a change in promotional
qualifications is a managerial prerogative and is not subject to mandatory
bargaining under Act 111. Therefore, the City maintained that it was not obligated
to bargain with the FOP over the establishment of rank requirement for lieutenant
promotions. As to the FOP’s assertions concerning past practice, the City argued
that past practice can be used to prove an enforceable condition of employment,
but it cannot be used to prove a working condition that is not a mandatory subject
of bargaining. Ellwood City Police Wage and Policy Unit v. Pennsylvania Labor
Relations Board, 731 A.2d 670 (Pa. Cmwlth. 1999).
              The City further argued that management rights cannot be abridged by
a past practice. Town of McCandless v. McCandless Police Officers Association,
952 A.2d 1193 (Pa. Cmwlth. 2008). Thus, even assuming that it created a working
condition by past practice, the City argued that it was not foreclosed from
reclaiming its management right. According to the City, it did so here through the
Act 111 arbitration process; once an impasse was reached, the right to establish

       7
        Alternatively, the FOP argued that the voluntary surrender of a managerial right will be
enforced during at least the term of the current agreement. Police Bargaining Unit of Borough of
Montoursville Police Department v. Borough of Montoursville, 634 A.2d 830 (Pa.
Cmwlth.1993).



                                               5
promotional qualifications would have reverted to the City. Additionally, the City
argued that contrary to the FOP’s assertions, the Act does not proscribe the
implementation of promotional requirements.
               In the September 15, 2017 decision and award,8 the Arbitrator cited
the Agreement’s reference to the Act to conclude that the City has the right to
determine eligibility for promotional testing. The Arbitrator found the evidence
did not establish that the City unequivocally gave up its managerial right by past
practice. Finally, the Arbitrator found that the City did not give up this managerial
right during bargaining. R.R. at 238a-41a.
               In relevant part, the Arbitrator reasoned as follows. The Act provides
the City with the authority to make rules and regulations concerning positions in
the bureau of police as well as the promotional examinations for such positions.
The Act also sets forth a limitation, that the City shall not require, as a condition of
taking a promotional examination, that an applicant have any experience or service
other than the completion of four years of service in the bureau. This statutory
language authorizes the City to set requirements for promotional examinations
with the limitation that any service and experience requirement is limited to four
years in the bureau of police.
               The Arbitrator explained that Section 4B of the Agreement
specifically references the Act and reflects the parties’ recognition that the
procedure for promotions provided for in the Act is to be applied with regard to the
bargaining unit. Additional parameters addressing promotional testing were then
included in a separate provision of the Agreement, Section 18D, as set forth in the
interest arbitration award. With regard to the position of lieutenant, the interest
      8
          R.R. at 231a-41a.



                                           6
arbitration award set an eligibility requirement of “ten (10) years of service as a
City officer as a prerequisite for eligibility for promotion.” R.R. at 239a.
                Additionally, the Arbitrator found that the City has a managerial right
to set promotional standards and eligibility requirements for positions that was not
changed by the interest arbitration award amending Section 18D of the Agreement.
Rather, the interest arbitration award only added promotional testing parameters,
including the eligibility prerequisite that candidates for the position of lieutenant
have 10 years of service as a City officer. Based upon the language of the Act,
Section 4B of the Agreement, and Section 18D of the Agreement as amended by
the interest arbitration award, the Arbitrator concluded that the City continues to
have the right to determine eligibility for promotional testing. Accordingly, the
Arbitrator denied the grievance.
                The FOP filed a petition to vacate the arbitration award. Following
oral argument, by order dated August 14, 2019, the trial court vacated the
Arbitrator’s award. In its October 2, 2019 opinion, the trial court noted that the
parties’ Agreement expressly limits the Arbitrator’s authority, stating that the
Arbitrator “shall not have the right to add to, subtract from, modify or disregard
any of the terms or provisions of the Agreement.” R.R. at 30a. The trial court
concluded that the Arbitrator exceeded her authority by adding an express term to
the parties’ Agreement.       More specifically, the trial court concluded that the
Arbitrator impermissibly modified Section 18D of the Agreement by effectively
substituting the word “sergeant” for “City officer.” Trial court’s October 2, 2019
opinion at 6.
                The trial court acknowledged that matters of managerial decision-
making that are fundamental to public policy, including the selection and direction



                                            7
of personnel, are not subject to mandatory bargaining under Act 111. F.O.P. Rose
of Sharon Lodge No. 3 v. Pennsylvania Labor Relations Board, 729 A.2d 1278,
1282 (Pa. Cmwlth. 1999).        Nevertheless, the trial court concluded that the
Arbitrator erred in relying on the Act to determine that the City has authority to set
requirements for promotional examinations. Additionally, the trial court criticized
the Arbitrator’s interpretation of the Act and its application to the parties’
Agreement. Further, the trial court noted that while an arbitrator cannot mandate
the performance of an illegal act, a public employer can voluntarily agree to an
unlawful provision and cannot thereafter raise illegality as a defense to the existing
award. The trial court found that in this instance, the City waived its right to
determine the rank needed for an officer to sit for the lieutenant position when it
bargained over that requirement and then failed to timely appeal the Act 111
interest arbitration award, which excluded any rank requirements. Accordingly,
the trial court granted the petition and vacated the Arbitrator’s award.


                                     Discussion
             On appeal to this Court, the City argues that the trial court exceeded
the narrow certiorari scope of review applicable to Act 111 arbitration awards
when it vacated the Arbitrator’s award based on an error of law. Relatedly, the
City argues that the trial court erred in concluding that the Arbitrator exceeded her
authority.
             Initially, in Township of Ridley v. Fraternal Order of Police Lodge
#27, 718 A.2d 872 (Pa. Cmwlth. 1998), we explained:

             [A]n appellate court’s scope of review of an arbitrator’s
             decision in an Act 111 grievance procedure is narrow
             certiorari. [Pennsylvania State Police v. Pennsylvania


                                          8
               State Troopers Association (Betancourt), 656 A.2d 83,
               89 (Pa. 1995).9] Accordingly, a court may only consider
               questions regarding: (1) the jurisdiction of the arbitrator;
               (2) the regularity of the proceedings; (3) an excess of the
               arbitrator’s powers; and (4) a deprivation of
               constitutional rights. City of Philadelphia v. Fraternal
               Order of Police Lodge No. 5, 677 A.2d 1319 (Pa.
               Cmwlth.), appeal withdrawn, City of Philadelphia v.
               FOP Lodge No. 5, [682 A.2d 312 (Pa. 1996)]. For a
               grievance arbitrator to exceed his or her authority, the
               arbitrator would have to either mandate an illegal act or
               grant an award that addresses issues beyond the scope of
               the collective bargaining agreement or that extends
               beyond the terms and conditions of the employment.
               Town of McCandless v. McCandless Police Officers
               Ass’n, 677 A.2d 879 (Pa. Cmwlth. 1996), appeal denied,
               [692 A.2d 568 (Pa. 1997)].
Township of Ridley, 718 A.2d at 874. The City asserts that although the trial court
stated that the Arbitrator exceeded her authority, the trial court did not conclude
that the Arbitrator mandated an illegal act or addressed issues outside the scope of
the Agreement. Instead, the trial court concluded that the Arbitrator misinterpreted

      9
          In Betancourt, 656 A.2d at 85 n.4, the Supreme Court clarified:

               The narrow certiorari test has sometimes been referred to as a
               “standard of review” by this Court and lower courts; this is
               incorrect. As this Court recently set out in Morrison v.
               [Department of Public Welfare, 646 A.2d 565 (Pa. 1994)], “scope
               of review” and “standard of review” are two distinct legal
               concepts. “Scope of review” refers to “‘the confines within which
               an appellate court must conduct its examination.’ (citation
               omitted). In other words, it refers to the matters (or “what”) the
               appellate court is permitted to examine.” [646 A.2d at 570].
               “Standard of review,” on the other hand, “refers to the manner in
               which (or “how”) that examination is conducted.” Id. As narrow
               certiorari sets the confines in which an appellate court may conduct
               its examination, it sets a scope of review, and not a standard of
               review. [(Emphasis added.)]



                                                9
the Act in determining that establishing promotional requirements was a matter
within the City’s managerial authority and was not prohibited by the plain
language of the Agreement.
               The City argues it is well settled that under the narrow certiorari scope
of review, an arbitrator’s award may not be disturbed based on an error of law.
Betancourt, 656 A.2d at 90 (“An error of law alone will not warrant reversal under
the narrow certiorari scope of review.”); Fraternal Order of Police Lodge No. 19 v.
City of Chester, 845 A.2d 230, 233 (Pa. Cmwlth. 2004) (“A mere error of law will
not support a court’s decision to reverse an Act 111 arbitrator’s award.”). Further,
Pennsylvania courts have long held that “an issue of contractual interpretation
presents a question of law.” Township of Ridley, 718 A.2d at 874. We agree that
the trial court erred in relying on a perceived error of law to disturb the Arbitrator’s
award. Betancourt.
               The City also notes that promotional requirements are not a subject of
mandatory bargaining, but, rather, are a matter of managerial prerogative. F.O.P.
Rose of Sharon Lodge.10 The City argues, and we agree, that the trial court erred

       10
           In F.O.P. Rose of Sharon Lodge, we affirmed the Pennsylvania Labor Relations
Board’s dismissal of an unfair labor practice charge against the City of Sharon (city) after
determining that the city’s unilateral reduction of a service requirement for promotion eligibility
did not affect a mandatory subject of collective bargaining. In doing so, we relied on prior
decisions applying a relational relationship test to determine what are managerial prerogatives.
See, e.g., Delaware County Lodge No. 27, Fraternal Order of Police v. Pennsylvania Labor
Relations Board, 722 A.2d 1118 (Pa. Cmwlth. 1998), Plumstead Township v. Pennsylvania
Labor Relations Board, 713 A.2d 730, 733 (Pa. Cmwlth. 1998). We stated:

               In construing this language [Section 1 of Act 111], our courts have
               concluded that an issue is presumptively bargainable if it bears a
               rational relationship to an employee’s duties. Township of Upper
               Saucon v. Pennsylvania Labor Relations Bd., [620 A.2d 71, 73 (Pa.
               Cmwlth. 1993)]. However, where a managerial policy concern
(Footnote continued on next page…)

                                                10
and exceeded its scope of review when it disregarded the Arbitrator’s findings and
determined that the City bargained away or waived its managerial rights to set
promotional qualifications.
             In rebuttal, citing City of Philadelphia v. City of Philadelphia,
Fraternal Order of Police, Lodge No. 5, 717 A.2d 609 (Pa. Cmwlth. 1998), the
FOP maintains that the Arbitrator exceeded her authority by issuing an award that
conflicts with the express terms of the Agreement. Under the narrow certiorari
scope of review, an arbitrator exceeds her authority when she mandates that an
illegal act be carried out or addresses questions not submitted by the parties. Id. at
610-11. Here, there is no contention that the Arbitrator mandated the performance

(continued…)

             substantially outweighs any impact the issue will have on
             employees, the issue will be deemed a managerial prerogative,
             rendering the issue nonbargainable. 620 A.2d at 74; Frackville
             Borough Police Dep’t v. Pennsylvania Labor Relations Bd., 701
A.2d 632, 634 (Pa. Cmwlth. 1997) (A subject may be a managerial
             prerogative which need not be bargained, even though it may
             affect employee wages, hours or working conditions.); City of
             Sharon v. Rose of Sharon Lodge No. 3, [315 A.2d 355, 358 (Pa.
             Cmwlth. 1973)] (Act 111 does not remove all regulation of
             policemen from the scope of a municipality’s managerial decision-
             making, particularly any regulation which might be considered
             “essential for the proper and efficient functioning of a police
             force.”).

             It is within a [t]ownship’s prerogative to establish and utilize a
             method to aid in selecting and directing its personnel and in
             measuring and evaluating their performance. The ability to
             formulate policies in these areas is essential for the proper and
             efficient functioning of a police force.

F.O.P. Rose of Sharon Lodge, 729 A.2d at 1281 (quoting Delaware County Lodge No. 27, 722
A.2d at 1121).



                                            11
of an illegal act, and there is no dispute that the City’s prerogative to establish
promotional eligibility was an issue before the Arbitrator.
             The FOP further argues that the parties’ Agreement incorporates the
Act, and the Act does not prohibit rank skipping. However, the Act and the
Agreement set forth minimum eligibility requirements; neither the Act nor the
Agreement expressly permits rank skipping or expressly restricts the City’s right to
limit eligibility for promotional examinations.       Consequently, the Arbitrator’s
award does not conflict with the terms of the parties’ Agreement.                  More
importantly, the Arbitrator’s interpretation of the Agreement is beyond the scope
of the trial court’s review. Betancourt; Township of Ridley.
             Relying on Township of Upper Saucon v. Pennsylvania Labor
Relations Board, 620 A.2d 71 (Pa. Cmwlth. 1993), the FOP argues that the waiver
of a managerial right may be found if it is expressed by clear and unmistakable
language. The FOP asserts that in this instance, the City waived its managerial
right to establish promotional eligibility when it bargained for eligibility criteria for
the positions of sergeant and lieutenant. We disagree.
             In Township of Upper Saucon, the parties’ collective bargaining
agreement (CBA) included a management rights clause providing as follows:

             The management of the Department and the direction of
             the working forces is vested exclusively in the [t]ownship
             and the [t]ownship shall continue to have all rights
             customarily reserved to Management, including . . . the
             right to schedule hours or require overtime work; and the
             right to establish or continue overall, reasonable policies,
             practices, procedures, rules and regulations pertaining to
             the performance, discipline, appearance, conduct and
             General Operation of the Department.




                                           12
620 A.2d at 73 (emphasis added) The CBA also provided that “any of the rights,
power or authority the [t]ownship had prior to the signing of this [CBA] are
retained by the [t]ownship, except those specifically abridged, granted or delegated
to others or modified by this [CBA].” Id.
             For 10 years, police officers in the Township of Upper Saucon
(township) worked rotating shifts: a 7-2 first shift (7 daytime shifts followed by 2
days off); a 7-2 second shift (7 middle hour shifts followed by 2 days off); and a 6-
4 third shift (6 night shifts followed by 4 days off), with an additional 13 days off
per year and every fourth Saturday off. The township, believing the parties’ CBA
authorized it to do so, unilaterally changed the shift system to a 5-2 schedule, with
permanent shift assignments based on seniority. The union filed charges of unfair
labor practices, alleging that the township was required to negotiate the schedule
change as a mandatory subject of bargaining under Act 111. The Pennsylvania
Labor Relations Board found that the township committed an unfair labor practice,
and this Court affirmed. In relevant part, we rejected the township’s argument that
the union waived its right to bargain over changes to the shift system. Specifically,
we explained that the broad language of the management clause providing the
township “the right to schedule hours” was not the kind of clear and unmistakable
language necessary to establish waiver. 620 A.2d at 75-76. We also noted that the
change was not merely a “scheduling” matter but instead was a fundamental
change in the nature of the shift system that had been followed for at least 10 years.
620 A.2d at 75.
             Applying our analysis in Township of Upper Saucon to the record in
this case supports the conclusion that the City did not waive its managerial right to
establish eligibility for promotional examinations. In addition to the absence of



                                         13
unambiguous language reflecting such waiver, the record reflects the FOP’s
acknowledgment of the City’s managerial prerogative to establish promotional
eligibility standards. Again, more importantly, the trial court exceeded its scope of
review in disturbing the Arbitrator’s determination regarding waiver.
             Accordingly, having concluded that the trial court exceeded its scope
of review of the Act 111 arbitration award, we reverse the trial court’s order.




                                       MICHAEL H. WOJCIK, Judge




Judge McCullough concurs in the result only.




                                         14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Pittsburgh,                     :
                                        :
                      Appellant         :
                                        :
             v.                         : No. 1300 C.D. 2019
                                        :
Fraternal Order of Police, Fort Pitt    :
Lodge No. 1                             :


                                       ORDER


      AND NOW, this 2nd day of November, 2020, the order of the Court of
Common Pleas of Allegheny County, dated August 14, 2019, is REVERSED.




                                        __________________________________
                                        MICHAEL H. WOJCIK, Judge